United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palatine, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1243
Issued: May 23, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On April 26, 2011 appellant filed an application for review of a November 18, 2010
decision of the Office of Workers’ Compensation Programs (OWCP), claim number xxxxxx907,
which affirmed a July 8, 2010 decision denying her claim for an occupational disease filed on
May 24, 2010.1 The appeal was docketed as number 11-1243.
The November 18, 2010 decision referenced two other back and hip injury claims filed
by appellant, claim number xxxxxx265, which was accepted for fibromyalgia involving the low
back, hips, knees, shoulders and legs;2 and claim number xxxxxx315, which was accepted for

1

Appellant alleged that she developed back and bilateral shoulder pain which she attributed to performing her
modified job since 2005. She realized her condition was related to her employment on November 17, 2005.
Appellant retired on October 31, 2009.
2

Appellant filed a claim for an occupational disease alleging that on March 13, 1998 she was exposed to cold air
from a work vent and experienced pain in her neck, back and hips.

internal derangement of the knees, bilateral hip strains, bilateral ankle sprains, bilateral foot
sprains, pelvis strain and derangement of lateral meniscus.3
The Board has duly considered the matter and notes that the case is not in posture for a
decision. While the claim before the Board, No. xxxxxx907 pertains to claim for an
occupational disease which appellant became aware of on November 17, 2005, involving back
and bilateral shoulder pain caused by prolonged walking and standing in her job as security
attendant, OWCP’s November 18, 2010 decision, as noted above, also references claims from
other injuries related to appellant’s neck, back and hips in claim No. xxxxxx265, and claim
No. xxxxxx315 in which appellant alleged that she developed derangement of the knees, bilateral
hip strains, bilateral ankle sprains, bilateral foot sprains, pelvis strain and derangement of lateral
meniscus on November 17, 2005. In the November 18, 2010 decision, an OWCP hearing
representative also noted reviewing findings in claim file numbers xxxxxx265 and xxxxxx315,4
specifically noting that on September 1, 2009 in claim No. xxxxxx265, OWCP terminated
appellant’s compensation and medical benefits for the condition of fibromyalgia and that on
July 11, 2007, in claim No. xxxxxx315, OWCP issued a loss of wage-earning capacity
determination based on the job offer of security attendant effective April 27, 2007. OWCP’s
hearing representative further noted that reports from Dr. Jacob Salomon from August 17, 2009
to July 16, 2010, advised that appellant’s current medical conditions were job related, and had
been present since the 1990’s and that she had been misdiagnosed with fibromyalgia under claim
No. xxxxxx265 and that her condition was a composition of bilateral shoulder tendinitis and
rotator cuff tears and lumbar disc disease which were attributed to her November 17, 2005 injury
in claim No. xxxxxx315.
Pursuant to OWCP procedures, OWCP has determined that cases should be combined
where correct adjudication depends on cross-referencing between files. In the instant appeal, it
appears that, for a full and fair adjudication, OWCP claims pertaining to appellant’s bilateral
shoulder tendinitis and rotator cuff tears and lumbar disc disease should be combined pursuant to
OWCP procedures.5 This will allow OWCP to consider all relevant claim files in developing
appellant’s claim. Moreover, to consider appellant’s appeal at this stage would involve a
piecemeal adjudication of the issues in this case and raise the possibility of inconsistent results.
It is the Board’s policy to avoid such an outcome.6
The case will be remanded to OWCP to combine case file numbers xxxxxx907,
xxxxxx265 and xxxxxx315. Following this and such other development as deemed necessary,
OWCP shall issue an appropriate merit decision on appellant’s claim.
3

Appellant filed an occupational disease claim alleging that she developed pain in her feet, knees, hips and ankles
due to prolonged standing and walking at work as a security attendant. She became aware of her condition on
November 17, 2005 and underwent right knee surgery on July 3, 2006.
4

The complete medical records and factual information pertaining to these claims are not in the record before the
Board.
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
6

See William T. McCracken, 33 ECAB 1197 (1982).

2

IT IS HEREBY ORDERED THAT the November 18, 2010 decision be set aside and
the matter remanded to the Office of Workers’ Compensation Programs for further proceedings
consistent with this order.
Issued: May 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

